                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 UNITED STATES OF AMERICA                       )
                                                )
                                                )
 v.                                             )
                                                ) Docket no. 2:19-cr-00030-GZS
 MICHAEL A. LIBERTY &                           )
 PAUL E. HESS,                                  )
                                                )
                                                )
                        Defendants.             )


                                     PROCEDURAL ORDER


       Following the Court’s June 12, 2019 Conference of Counsel and in light of the June 14,

2019 Speed Trial Order (ECF No. 80), the Court anticipates that pretrial motions will be filed no

later than February 3, 2020, with any objections to those motions filed on or before February

24, 2020. To the extent that either Defendant notifies the Government of an intention to pursue an

advice of counsel defense by February 1, 2020, the Government shall file any motion related to

that notice no later than February 18, 2020.

       Given these briefing deadlines, the Court tentatively sets this case for a pretrial conference

to discuss any filed motions or other trial management issues on February 26, 2020 at 2:30 PM.

       SO ORDERED.

                                                      /s/ George Z. Singal
                                                      United States District Judge


Dated this 18th day of June, 2019.
